Citation Nr: 1617148	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-23 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental disorder, claimed as missing teeth.  

2.  Entitlement to service connection for temporomandibular joint syndrome (TMJ), claimed as secondary to missing teeth.

3.  Entitlement to service connection for loss of jaw bone and bone transplant, claimed as secondary to missing teeth.

4.  Entitlement to service connection for headaches, claimed as secondary to missing teeth and TMJ.

5.  Entitlement to an initial compensable rating for dermatophytosis of the groin and lower extremities.  



REPRESENTATION

Appellant represented by:	Matthew D. Hill, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  He is in receipt of a combat infantryman badge, which denotes his participation in combat.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for dermatophytosis of the groin and lower extremities and assigned a noncompensable rating effective December 21, 2010, and which denied the claims for service connection for missing teeth, TMJ, loss of jaw bone and bone transplant, and headaches.  

The Veteran requested a hearing before a Decision Review Officer in his June 2012 notice of disagreement, but withdrew that request in August 2013.  He also requested a Board videoconference hearing in June 2014, which was withdrawn in April 2015.  The Board may proceed accordingly.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to an initial compensable rating for dermatophytosis of the groin and lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  There is no evidence that the in-service extraction of several of the Veteran's teeth was due to trauma or disease other than periodontal disease (or from caries).

2.  There is no evidence the Veteran had TMJ or loss of jaw bone and bone transplant in service.

3.  Although the Veteran was seen during service in September 1967 with complaint of headache, there is no indication that he had chronic problems with headaches during service there is no evidence the Veteran's current headaches are related to the in-service complaint of headache.

4.  As service connection for a dental disorder, claimed as missing teeth, is being denied, the claims for service connection for TMJ; loss of jaw bone and bone transplant; and headaches as secondary to the dental disorder must be denied.

5.  As service connection for TMJ is being denied, the claim for service connection for headaches as secondary to TMJ must be denied.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a dental disorder, claimed as missing teeth, for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2015).

2.  The criteria for service connection for TMJ have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for loss of jaw bone and bone transplant have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases such as this involving the claim for service connection for a dental disorder, claimed as missing teeth, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

Irrespective of the foregoing, the Board finds that the duty to notify was satisfied by a letter sent to the Veteran in August 2011 with regard to the four claims for service connection.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in May 2012.  

The duty to assist was also met in this case.  The service treatment records, to include dental records, are in the claims file; and all pertinent VA and identified private treatment records that were available have been successfully obtained and associated with the file.  A VA opinion with respect to the issues of entitlement to service connection for TMJ and loss of jaw bone and bone transplant, which have been claimed as secondary to missing teeth (teeth that were extracted during service) and a VA examination with respect to the issue of entitlement to service connection for headaches, were obtained in November 2011 and January 2012, respectively.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case regarding the claim for headaches is adequate, as it is predicated on a full reading of the service, private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for service connection for headaches has been met.  38 C.F.R. § 3.159(c) (4).  In regards to the opinion obtained in November 2011 regarding the TMJ and loss of jaw bone and bone transplant, which was that the examiner could not resolve the issue without resort to speculation, the Board finds that there is no prejudice to the Veteran in proceeding without obtaining another opinion given that the claim for service connection for a dental disorder (missing teeth), which serves the basis for the claims for service connection for TMJ and loss of jaw bone and bone transplant, has no legal basis.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Since VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claims at this time.

Service Connection

The Veteran seeks service connection for a dental disorder, claimed as missing teeth.  The essence of his claim is that several teeth were extracted during service while he was stationed in Vietnam for reasons that were unknown to him, and that he has had pain, TMJ, bone transplants to his jaw to support dental implants (because the bone where the extracted teeth had been had eroded to the point where it could not support implants, which required bone to be removed from the lower jaw and grafted to the upper part of his mouth), and headaches as a result of the teeth being removed.  The Veteran also asserts that the headaches are a result of the TMJ.  He reports that he has been told the TMJ is the result of the missing teeth.  

The Veteran's wife has reported that he was already missing those teeth when she met him in February 1970 and that as a result of having them pulled, the Veteran has suffered embarrassment and inability to chew food properly; required partial plates, which caused cuts, abrasions and sores on the roof of his mouth, gums and soft tissue; and large out-of-pocket expenses in post-service dental treatment.  

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(a) (2015)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2015).  38 C.F.R. § 3.381(a) (2015).  

The Veteran's service dental treatment records document that at the time of an August 1966 initial examination, teeth 3, 15, 17, and 32 were missing; teeth 7, 8, 9, 10, 12, 13, 20, 21, and 29 were marked as having existing restorations; and teeth 2, 4, 5, 6, 7, 10, 14, 16, 18, 19, 25, 29, 30 and 31 had slight calculus.  During service, the Veteran had several teeth extracted, namely teeth 2, 3, 4, 5, 30 and 31 in April 1967; teeth 12 and 19 in September 1967; and tooth 14 in October 1967.  The extracted teeth were all noted to have non-replaceable caries (NRC).  In December 1967, caries were noted in teeth 6, 8 and 9 and an adhesive was used.  Bite wing x-rays were taken in April 1968.  In May 1968, caries were noted in teeth 6, 7, 10, 12, 13, 16, 28 and 29, which were filled, and in June 1968, caries were noted in teeth 7, 8, 9, 10, 24, 25 and 26, which were also filled.  At the time of a June 1968 discharge examination, teeth 1, 2, 3, 14, 16, 17, 18, 19, 30, 31 and 32 were noted to be missing.  See report of medical examination.  

The Veteran filed an application for outpatient dental treatment in April 1969.  See VA Form 10-2827.  In July 1969 rating decision, teeth 6, 8, 9, 10, 12, 13, 24, 26 and 28 were found noncompensable for outpatient dental treatment.  During an August 1969 VA examination, it was noted that teeth 1, 2, 3, 4, 5, 14, 15, 17, 18, 19, 30, 31 and 32 were missing; teeth 6, 7, 8, 9, 10, 11, 12, 13, 16, 20, 21, 24, 25, 26, 28 and 29 were filled.  A September 1969 letter subsequently informed the Veteran that he was not eligible for further treatment.  

In sum, the Veteran entered service with several teeth missing, and had several teeth extracted during service.  There is no evidence, and the Veteran has never alleged, that the in-service extractions were due to trauma or disease other than periodontal disease (or from caries).  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder for compensation purposes must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430.  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, the RO has already referred that issue.  See letter dated June 5, 2012.  

To the extent that the Veteran may be seeking service connection for TMJ, loss of jaw bone and bone transplant, and/or headaches on a direct basis, the Board finds that service treatment records are devoid of reference to complaint of, or treatment for, TMJ and loss of jaw bone and bone transplant.  In addition, the Veteran has never asserted that he had symptoms of TMJ, or loss of jaw bone resulting in a bone transplant, during service.  The Board acknowledges that the Veteran was seen during service in September 1967 with complaint of headache.  There is no indication, however, that the Veteran had chronic problems with headaches during service, and at the time of a June 1968 discharge examination, the Veteran denied frequent or severe headache.  See report of medical history.  In addition, the examiner who conducted the January 2012 VA examination determined that the Veteran's headaches were unrelated to the in-service headache due to insufficient evidence the in-service headache was chronic in nature.  For these reasons, service connection for TMJ, loss of jaw bone and bone transplant, and headaches is not warranted on a direct basis.  See 38 C.F.R. § 3.303.  

In regards to the claims for service connection for TMJ, loss of jaw bone and bone transplant, and headaches on a secondary basis, the Board notes that service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Given that the Board is denying the claim for service connection for a dental disorder, however, the claims for TMJ, loss of jaw bone and bone transplant, and headaches as secondary to the missing teeth must also be denied.  See 38 C.F.R. § 3.310.  Given that TMJ has been denied on a direct basis, the claim for headaches as secondary to the TMJ must also be denied, despite the January 2012 VA examiner's determination that the Veteran's headaches were most likely a result of a temporal joint (jaw) condition.  Id.  



ORDER

Service connection for a dental disorder, claimed as missing teeth, for compensation purposes is denied.

Service connection for TMJ is denied.

Service connection for loss of jaw bone and bone transplant is denied.

Service connection for headaches is denied.  


REMAND

The Veteran's skin disorder was last examined in July 2011, in conjunction with his claim for service connection.  Given that almost five years have elapsed, a contemporaneous VA examination is needed to ascertain the current severity of the service-connected dermatophytosis of the groin and lower extremities.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to determine the severity of the service-connected dermatophytosis of the groin and lower extremities.  If such examination cannot be conducted during a period of flare-up of the dermatophytosis of the groin and lower extremities, the examiner should record a detailed clinical history referable to the manifestations.

The electronic record must be made available to the examiner for review in connection with the examination.  Any indicated testing should be performed. 

The examiner should report the percentage of the entire body and the exposed areas affected by the service-connected dermatophytosis of the groin and lower extremities to specifically include an opinion as to whether the percentage is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected. 

The examiner should report whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required; and if so, the total duration required over the past 12 months.  The examiner should specifically indicate whether the Veteran's service-connected dermatophytosis of the groin and lower extremities requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.

The examiner should report the location and size (length and width measured in inches or square centimeters) of any scars due to the service-connected dermatophytosis of the groin and lower extremities.  The examiner should report whether any noted scar is deep (associated with underlying soft tissue damage) or superficial; causes limited motion; is unstable (frequent loss of covering over the scar); is painful on examination; or causes limitation of function of the affected part.  The examiner should report the area or areas affected by the scars in square inches or centimeters.  Scars in widely separated areas such as on two or more extremities should be measured separately. 

The examiner must indicate the effect of the Veteran's service-connected skin disability on his occupational and social functioning and his ordinary activities of daily life.  A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and identify any applicable medical treatises referenced.

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


